Title: State Property and Poll Assessments for 1782, [ca. 31 May]
From: Madison, James
To: 


Editorial Note
It is not possible to state with precision when JM prepared this document. The source of JM’s information is also uncertain. With minor variations the statistics in columns 3 through 7, and in columns 10 and 12 (counting from the left) are identical with those in Jefferson’s Notes on the State of Virginia (ed. William Peden [Chapel Hill, N. C., 1955], p. 86). This would indicate that JM either was assembling data for his friend’s use, or that they both used the same source in preparing reports. JM may have wanted to have the information on hand for the May 1784 session of the House of Delegates, when taxation rates were certain to be reviewed. He would have found the statistics useful when he served on the drafting committees charged with adjusting the continental account (28 May) and with reporting the census (5 June).
Much of the data required had already been accumulated under provisions of a Virginia act “for ascertaining certain taxes and duties, and for establishing a permanent revenue,” which became effective on 5 January and was amended on 1 July 1782 (JHDVJournal of the House of Delegates of the
          Commonwealth of Virginia; Begun and Held at the Capitol, in the City of Williamsburg.
        Beginning in 1780, the portion after the semicolon reads, Begun and
          Held in the Town of Richmond. In the County of Henrico. The journal for each session
        has its own title page and is individually paginated. The edition used is the one in which
        the journals for 1777–1786 are brought together in two volumes, with each journal published
        in Richmond in either 1827 or 1828 and often called the “Thomas W. White reprint.”, Oct. 1781, p. 74; Hening, StatutesWilliam Waller Hening, ed., The Statutes at
          Large; Being a Collection of All the Laws of Virginia, from the First Session of the
          Legislature, in the Year 1619 (13 vols.; Richmond and Philadelphia, 1819–23)., X, 501–17; XI, 66–71). This was exactly the sort of information that a conscientious committeeman would have sought, and presumably it was available at the office of the state auditors of public accounts, since the law ordered county clerks to transmit the required information to the auditors.
Tazewell on 5 June introduced a bill “to ascertain the quantity of land, the improvements thereon, and the number of people within this Commonwealth.” Thereafter it emerged from the legislative mill with “several amendments” and was signed into law on 30 June (JHDVJournal of the House of Delegates of the
          Commonwealth of Virginia; Begun and Held at the Capitol, in the City of Williamsburg.
        Beginning in 1780, the portion after the semicolon reads, Begun and
          Held in the Town of Richmond. In the County of Henrico. The journal for each session
        has its own title page and is individually paginated. The edition used is the one in which
        the journals for 1777–1786 are brought together in two volumes, with each journal published
        in Richmond in either 1827 or 1828 and often called the “Thomas W. White reprint.”, May 1784, pp. 37, 39, 46, 47, 60, 89; Hening, StatutesWilliam Waller Hening, ed., The Statutes at
          Large; Being a Collection of All the Laws of Virginia, from the First Session of the
          Legislature, in the Year 1619 (13 vols.; Richmond and Philadelphia, 1819–23)., XI, 415–17). If JM’s prime motive in collecting the data was for guidance while serving on this committee, then it is improbable that he prepared the present document before 19 May or after 4 June 1784.
  
[ca. 31 May 1784]

State of taxes under the Revenue law of Virginia from 68 of the Counties in 1782

Valuation of lands & lots
Amt. of taxes pd. on lands & lots
No. of Whites subject to poll tax
No. of Blacks total
No. of Horses
No. of Cattle


£6042401..2s.5d
£57,077..17.1¼
53282
211698
195439
609734




No. of Wheels taxed
value of taxable property exclusive of land & lots
Sum collected & to be. collected
Ordinaries licensed
Billiard Tables
No. of Whites & blacks not d[is]tinguished.

5126
£.173928..11s.6d
231,011.14.10¼
195
3
23,766

 